UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended March 26, 2011 , or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File No. 0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 328-4650 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, No par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes[]No[ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] The aggregate market value of voting and non-voting common equity held by non-affiliates of the Registrant computed by reference to the price at which the common equity was sold or the average bid and asked prices as of September 25, 2010 was $10,462,554. There were a total of 4,994,157 shares of the Registrant’s Common Stock outstanding as of May 18, 2011. DOCUMENTS INCORPORATED BY REFERENCE Portions of the following documents have been incorporated by reference into the parts indicated: PART OF FORM 10-K DOCUMENT PART III Registrant’s PROXY STATEMENT for its 2011 Annual Meeting of Shareholders to be filed no later than 120 days after the close of the fiscal year ended March 26, 2011. 2 TABLE OF CONTENTS PART I Page Item 1. Business 4 Item 1A Risk Factors 8 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Reserved 9 PART II Item 5. Market For Common Equity, Related Shareholder Matters and Issuer Repurchases of Equity Securities 10 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis Of Financial Condition and Results Of Operation 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 18 Consolidated Balance Sheets as of March 26, 2011 and March 27, 2010 19 Consolidated Statements of Income for the years ended March 26, 2011 and March 27, 2010 20 Consolidated Statements of Shareholders’ Equity for the years ended March 26, 2011 and March 27, 2010 21 Consolidated Statements of Cash Flows for the years ended March 26, 2011 andMarch 27, 2010 22 Notes to Consolidated Financial Statements 23 Report of Independent Registered Public Accounting Firm 33 Item 9. Changes In and Disagreements With Accountants On Accounting and Financial Disclosure 34 Item 9A. Controls and Procedures 34 Item 9B. Other Information 34 PART III Item 10. Directors, Executive Officers, and Corporate Governance 35 Item 11. Executive Compensation 35 Item 12. Security Ownership Of Certain Beneficial Owners and Management and Related Shareholder Matters 35 Item 13. Certain Relationships and Related Transactions, and Director Independence 35 Item 14. Principal Accountant Fees and Services 35 PART IV Item 15. Exhibits And Financial Statements Schedules 35 SIGNATURES 36 3 PART 1 The forward-looking statements included in this report including, without limitation, statements containing the words “believes”, “anticipates”, “estimates”, “expects”, “intends” and words of similar import, which reflect management’s best judgment based on factors currently known, involve risks and uncertainties.Actual results could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including but not limited to those discussed under “Certain Factors Which May Adversely Affect Future Operations Or An Investment In Giga-tronics” in Item 1 below and in Item 7, “Management’s Discussion and Analysis”. ITEM 1.BUSINESS General Giga-tronics Incorporated (Giga-tronics, or the Company) includes the operations of the Giga-tronics Division and Microsource Inc. (Microsource), a wholly owned subsidiary.Giga-tronics Division designs, manufactures and markets a broad line of test and measurement equipment used in the development, test and maintenance of wireless communications products and systems, flight navigational equipment, electronic defense systems and automatic testing systems.These products are used primarily in the design, production, repair and maintenance of commercial telecommunications, radar, and electronic warfare equipment. Giga-tronics was incorporated on March 5, 1980.Its principal executive offices are located at 4650 Norris Canyon Road, San Ramon, California, and its telephone number at that location is (925) 328-4650. Effective May 18, 1998, Giga-tronics acquired Microsource.Microsource, located in Santa Rosa, California, develops and manufactures a broad line of YIG (Yttrium, Iron, Garnet) tuned oscillators, filters and microwave synthesizers, which are used by its customers in operational applications and in manufacturing a wide variety of microwave instruments and devices. Giga-tronics intends to broaden its product lines and expand its market, both by internal development of new products and through the acquisition of other business entities.From time to time, the Company considers a variety of acquisition opportunities. Industry Segments The Company manufactures products used in test, measurement and control.The Company has two reporting segments: Giga-tronics Division and Microsource. Products and Markets Giga-tronics The Giga-tronics Division produces signal sources, generators and sweepers, and power measurement instruments for use in the microwave and radio frequency (RF) range (10 kilohertz (kHz) to 50 gigahertz (GHz)).Within each product line are a number of different models and options allowing customers to select frequency range and specialized capabilities, features and functions.The end-user markets for these products can be divided into three broad segments:commercial telecommunications, radar and electronic warfare.These instruments are used in the design, production, repair and maintenance and calibration of other manufacturers’ products, from discrete components to complex systems. The Giga-tronics Division also produces switch modules and interface adapters that operate with a bandwidth from direct current (DC) to optical frequencies.These switch modules may be incorporated within its customers’ automated test equipment.The end-user markets for these products are primarily related to defense, aeronautics, communications, satellite and electronic warfare, commercial aviation and semiconductors. Microsource The Microsource segment develops and manufactures a broad line of YIG tuned oscillators, filters and microwave synthesizers, which are used by its customers in operational applications and in manufacturing a wide variety of microwave instruments or devices. 4 Sources and Availability of Raw Materials and Components Substantially all of the components required by Giga-tronics to make its assemblies are available from more than one source.The Company occasionally uses sole source arrangements to obtain leading-edge technology or favorable pricing or supply terms, but not in any material volume.In the Company’s opinion, the loss of any sole source arrangement it has would not be material to its operations. Although extended delays in receipt of components from its suppliers could result in longer product delivery schedules for the Company, the Company believes that its protection against this possibility stems from its practice of dealing with well-established suppliers and maintaining good relationships with such suppliers. Patents and Licenses The Company’s competitive position is largely dependent upon its ability to provide performance specifications for its instruments and systems that (a) are easy to use and effectively and reliably meet customers’ needs and (b) selectively surpass competitors’ specifications in competing products.Patents may occasionally provide some short-term protection of proprietary designs.However, because of the rapid progress of technological development in the Company’s industry, such protection is most often, although not always, short-lived.Therefore, although the Company occasionally pursues patent coverage, it places major emphasis on the development of new products with superior performance specifications and the upgrading of existing products toward this same end. The Company’s products are based on its own designs, which in turn derive from its own engineering abilities.If the Company’s new product engineering efforts fall behind, its competitive position weakens.Conversely, effective product development greatly enhances its competitive status. The Company presently holds 31 patents.Some of these are critical to the Company’s ongoing business, and the Company intends to actively maintain them.Capitalized costs relating to these patents were both incurred and fully amortized prior to March 27, 2010.Accordingly, these patents have no recorded value included in the Company’s fiscal 2011 and 2010 consolidated financial statements. The Company is not dependent on trademarks, licenses or franchises.It does utilize certain software licenses in certain functional aspects for some of its products.Such licenses are readily available, non-exclusive and are obtained at either no cost or for a relatively small fee. Seasonal Nature of Business The business of the Company is not seasonal. Working Capital Practices The Company generally strives to maintain adequate levels of inventory and generally sells to customers on 30-day payment terms in the U.S. and generally allows more time for overseas payments.Typically, the Company receives payment terms of 30 days.The Company believes that these practices are consistent with typical industry practices. Importance of Limited Number of Customers The Company is a supplier of microwave and RF test instruments to various United States (U.S.) government defense agencies, as well as to their prime contractors.Management anticipates sales to U.S. government agencies and their prime contractors will remain significant in fiscal 2012.U.S. and international defense-related agencies accounted for 44% and 65% of net sales in fiscal 2011 and 2010, respectively.Commercial business accounted for the remaining 56% and 35% of net sales in fiscal 2011 and 2010, respectively.The change in business was driven by an increased focus in switching business which has presented new opportunities in the commercial environment. During fiscal 2011 Giga-tronics Division derived 40% of its net sales from equipment manufacturers and system integrators.During fiscal 2010, Giga-tronics Division derived 55% of its net sales from the U.S. government defense agencies and their prime contractors. During fiscal 2011, Microsource derived 12% of its net sales from an electronic instrument manufacturer and 81% of its net sales from the U.S. government defense agencies and their prime contractors.During fiscal 2010, Microsource derived 19% of its net sales from an electronic instrument manufacturer and 74% of its net sales from the U.S. government defense agencies and their prime contractors. 5 Other than U.S. government agencies and their defense contractors, one other customer accounted for 10% or more of consolidated revenues of the Company in fiscal 2011.The Company did 27% of its fiscal 2011 consolidated revenue with equipment manufacturers and system integrators.In prior years, the Company did less than 10% of its business with this customer. Other than U.S. government agencies and their defense contractors, no other customer accounted for 10% or more of consolidated net sales of the Company in fiscal 2010. In management’s opinion, the Company could experience a material adverse effect on its financial stability if there was a significant loss of either its commercial or defense customers. The Company’s products are largely capital investments for its customers, and the Company’s belief is that its customers have economic cycles in which capital investment budgets for the kinds of products that the Company produces expand and contract.The Company, therefore, expects that a major customer in one year will often not be a major customer in the following year.Accordingly, the Company’s net sales and earnings will decline if the Company is unable to find new customers or increase its business with other existing customers to replace declining net sales from the previous year’s major customers.A substantial decline in net sales from U.S. government defense agencies and their prime contractors would also have a material adverse effect on the Company’s net sales and results of operations unless replaced by net sales from the commercial sector. Backlog of Orders On March 26, 2011, the Company’s backlog of unfilled order was approximately $3,649,000 compared to approximately $8,496,000 at March 27, 2010.As of March 26, 2011, there were approximately $316,000 in unfilled orders that were scheduled for shipment beyond one year, as compared to approximately $897,000 at March 27, 2010.Orders for the Company’s products include program orders from both the U.S. government and defense contractors with extended delivery dates.Accordingly, the backlog of orders may vary substantially from year to year and the backlog entering any single quarter may not be indicative of sales for any period.As such, the Company expected to receive the second throughfourth year orders for a multi-year award valued at approximately four million dollars for RFTFs for F/A-18s that has slipped into fiscal 2012. Backlog includes only those customer orders for which a delivery schedule has been agreed upon between the Company and the customer and, in the case of U.S. government orders, for which funding has been appropriated. Competition Giga-tronics serves the broad market for electronic instrumentation with applications ranging from the design, test, calibration and maintenance of other electronic devices to providing sophisticated components for complex electronic systems to sub-systems capable of sorting and identifying high frequency communication signals.These applications cut across the commercial, industrial and military segments of the broad market.The Company has a variety of competitors.Several of its competitors are much larger than the Company and have greater resources and substantially broader product lines.Others are of comparable size with more limited product lines. Competition from numerous existing companies is intense and potential new entrants are expected to increase.The Company’s instrument, switch, oscillator and synthesizer products compete with Agilent, Anritsu, EADS, Aeroflex and Rohde & Schwarz.Many of these companies have substantially greater research and development, manufacturing, marketing, financial, technological, personnel and managerial resources than Giga-tronics.There can be no assurance that any products developed by these competitors will not gain greater market acceptance than any developed by Giga-tronics. To compete effectively in this circumstance, the Company (a) places strong emphasis on maintaining a high degree of technical competence as it relates to the development of new products and the upgrading of existing products and (b) is highly selective in establishing technological objectives.The Company does not attempt to compete ‘across the board’, but selectively based upon its particular strengths and the competitors’ perceived limitations. Specification requirements of customers in this market vary widely.The Company is able to compete by offering products that meet a customer’s particular specification requirements; by being able to offer certain product specifications at lower cost resulting from the Company’s past production of products with those of similar specifications; and by being able to offer certain product specifications at a higher quality level.All of these advantages are attributable to the Company’s continuing investment in research and development and in a highly trained engineering staff. 6 The customer’s decision is most often based on the best match of its particular requirements and the supplier’s operating specifications.In most cases, attracting and retaining customers does not require the Company to offer the best overall product with respect to each of the customer’s requirements, but rather the best product relative to the specifications that are most important to the customer. When the opportunity involves custom solutions, price is not the only consideration.Satisfying the customer’s specific requirements becomes more important and the Company believes it has more flexibility in making modifications and enhancements than its larger and more structured competitors. Sales and Marketing Giga-tronics and Microsource market their products through various independent distributors and representatives to commercial and government customers for its instrument product but sells primarily direct on its switch and component products, although not necessarily through the same distributors and representatives. Product Development Products of the type manufactured by Giga-tronics historically have had relatively long product life cycles.However, the electronics industry is subject to rapid technological changes at the component level.The future success of the Company is dependent on its ability to steadily incorporate advancements in component technologies into its new products.In fiscal 2011, product development expenses totaled approximately $2,159,000 excluding non-recurring engineering (NRE) costs.In fiscal 2010, product development expenses were $1,522,000 excluding NRE costs. Activities included the development of new products and the improvement of existing products.It is management’s intention to increase product development at levels required to sustain its competitive position.All of the Company’s product development activities are internally funded and expensed as incurred. Giga-tronics expects to continue to make significant investments in research and development.There can be no assurance that future technologies, processes or product developments will not render Giga-tronics’ current product offerings obsolete or that Giga-tronics will be able to develop and introduce new products or enhancements to existing products that satisfy customer needs, in a timely manner or achieve market acceptance.The failure to do so could adversely affect Giga-tronics’ business. Manufacturing The assembly and testing of Giga-tronics Division microwave synthesizers, RF and power measurement products and its switching and connecting devices are done at its San Ramon facility.The assembly and testing of Microsource’s line of YIG tuned oscillators, filters and microwave synthesizers are done at its Santa Rosa facility. Environment To the best of its knowledge, the Company is in compliance with all Federal, state and local laws and regulations involving the protection of the environment. Employees As of March 26, 2011, Giga-tronics employed 94 individuals on a full-time basis.Management believes that the future success of the Company depends on its ability to attract and retain skilled personnel.None of the Company’s employees are represented by a labor union, and the Company considers its employee relations to be good. Information about Foreign Operations The Company sells to its international customers through a network of foreign technical sales representative organizations. All transactions between the Company and its international customers are in U.S. dollars. 7 Geographic Distribution of Net Sales % of total (Dollars in thousands) Domestic $ $ % % International % % Total $ $ See footnote 5 of the financial statements for further breakdown of international sales for the last two years. ITEM 1A.RISK FACTORS Business climate is volatile The current financial crisis/recession represents a new risk for the Company and has resulted in delays of orders and/or cancellations.Giga-tronics has a significant number of defense-related orders.If the defense market demand decreases, actual shipments could be less than projected shipments with a resulting decline in sales.The Company’s commercial product backlog has a number of risks and uncertainties such as the cancellation or deferral of orders, dispute over performance and the Company’s ability to collect amounts due under these orders.If any of these events occur, actual shipments could be less than projected shipments and earnings could decline. Giga-tronics sales are substantially dependent on the wireless industry Giga-tronics sells directly or indirectly to customers and equipment manufacturers in the wireless industry.Currently, this industry is undergoing dramatic and rapid change.As such, the business that Giga-tronics records could decrease or existing recorded backlog could be stretched or deferred resulting in lower than projected shipments.Reduced shipments may have a material adverse effect on operations. Giga-tronics’ markets involve rapidly changing technology and standards The market for electronics equipment is characterized by rapidly changing technology and evolving industry standards. Giga-tronics believes that its future success will depend in part upon its ability to develop and commercialize its existing products, develop new products and applications, and in part to develop, manufacture and successfully introduce new products and product lines with improved capabilities and to continue to enhance existing products.There can be no assurance that Giga-tronics will successfully complete the development of current or future products, or that such products will achieve market acceptance. Future liquidity is uncertain Based on current levels of sales and expenses, management believes that cash and cash equivalents remain adequate to meet current operating needs for the next twelve months.However, this estimate is based on projections that may or may not be realized, and therefore actual cash usage could be greater than projected.To operate beyond the next twelve months would require the Company to earn additional cash from operations, renew or obtain a line of credit or obtain additional funds from other sources. The Company maintains a line of credit for $1,500,000. Giga-tronics’ common stock price is volatile The market price of the Company’s common stock could be subject to significant fluctuations in response to variations in quarterly operating results, shortfalls in revenues or earnings from levels expected by securities analysts and other factors such as announcements of technological innovations or new products by Giga-tronics or by competitors, government regulations or developments in patent or other proprietary rights.In addition, the NASDAQ Capital Market and other stock markets have experienced significant price fluctuations in recent periods.Some of these fluctuations often have been unrelated to the reported operating performance of the specific companies whose stocks are traded.Broad market fluctuations, as well as general foreign and domestic economic conditions, may adversely affect the market price of the common stock. Giga-tronics stock at any time has historically traded on thin volume on NASDAQ.Sales of a significant volume of stock could result in a decline of Giga-tronics’ share price. 8 Performance problems in Giga-tronics’ products or problems arising from the use of its products together with other vendors’ products may harm its business and reputation Products as complex as those Giga-tronics produces may contain unknown and undetected defects or performance problems. For example, it is possible that a product might not comply with stipulated specifications under all circumstances.In addition, Giga-tronics’ customers generally use its products together with their own products and products from other vendors.As a result, when problems occur in a combined environment, it may be difficult to identify the source of the problem.A defect or performance problem could result in lost revenues, increased warranty costs, diversion of engineering and management time and effort, impaired customer relationships and injury to Giga-tronics’ reputation generally.To date, performance problems in Giga-tronics’ products or in other products used together with Giga-tronics’ products have not had a material adverse effect on its business.However, management cannot be certain that a material adverse impact will not occur in the future. Giga-tronics competition has greater resources The Company’s instrument, switch, oscillator and synthesizer products compete with Agilent, Anritsu, EADS, Aeroflex and Rohde & Schwarz.Many of these companies have substantially greater research and development, manufacturing, marketing, financial, technological, personnel and managerial resources than Giga-tronics.These resources also make these competitors better able to withstand difficult market conditions than the Company.There can be no assurance that any products developed by the competitors will not gain greater market acceptance than any developed by Giga-tronics. Giga-tronics acquisitions may not be effectively integrated and their integration may be costly As part of its business strategy, Giga-tronics may broaden its product lines and expand its markets, in part through the acquisition of other business entities.Giga-tronics is subject to various risks in connection with any future acquisitions.Such risks include, among other things, the difficulty of assimilating the operations and personnel of the acquired companies, the potential disruption of the Company’s business, the inability of management to maximize the financial and strategic position of the Company by the successful incorporation of acquired technology and rights into its product offerings, the maintenance of uniform standards, controls, procedures and policies, and the potential loss of key employees of acquired companies.The Company has not made any acquisitions in the past nine years.No assurance can be given that any acquisition by Giga-tronics will or will not occur, that if an acquisition does occur, that it will not materially harm the Company or that any such acquisition will be successful in enhancing the Company’s business.The Company currently contemplates that future acquisitions may involve the issuance of additional shares of common stock.Any such issuance may result in dilution to all Giga-tronics’ shareholders, and sales of such shares in significant volume by the shareholders of acquired companies may depress the price of its common stock. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES As of March 26, 2011, Giga-tronics’ principal executive office and the marketing, sales and engineering offices and manufacturing facilities for its microwave and RF signal generator and power measurement products are located in approximately 47,300 square feet in San Ramon, California, which the Company occupies under a lease agreement expiring December 31, 2016. Microsource’s manufacturing facilities for its YIG tuned oscillators, filters and microwave synthesizers are located in an approximately 33,400 square foot facility in Santa Rosa, California, which it occupies under a lease expiring May 31, 2013. The Company believes that its facilities are adequate for its business activities. ITEM 3.LEGAL PROCEEDINGS As of March 26, 2011, the Company has no material pending legal proceedings.From time to time, Giga-tronics is involved in various disputes and litigation matters that arise in the ordinary course of business. ITEM 4.RESERVED 9 PART II ITEM 5.MARKET FOR COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER REPURCHASES OF EQUITY SECURITIES Common Stock Market Prices Giga-tronics’ common stock is traded on the NASDAQ Capital Market (formerly the NASDAQ Small Cap Market) using the symbol ‘GIGA’.The number of record holders of the Company’s common stock as of March 26, 2011 was approximately 1,700.The table below shows the high and low closing bid quotations for the common stock during the indicated fiscal periods.These quotations reflect inter-dealer prices without retain mark-ups, mark-downs, or commission and may not reflect actual transactions. High Low High Low First Quarter (3/28 - 6/26) $ $ (3/29 - 6/27) $ $ Second Quarter (6/27 - 9/25) (6/28 - 9/26) Third Quarter (9/26 - 12/25) (9/27 - 12/26) Fourth Quarter (12/26 - 3/26) (12/27 - 3/27) Giga-tronics has not paid cash dividends in the past and has no plans to do so in the future, based upon its belief that the best use of its available capital is in the enhancement of its product position. Giga-tronics has not issued any unregistered securities or repurchased any of its securities during the past fiscal year. Equity Compensation Plan Information The following table provides information on options and other equity rights outstanding and available at March 26, 2011. Equity Compensation Plan Information No. of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights No. of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Plan Category (a) (b) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders n/a n/a n/a Total Issuer Repurchases The Company did not repurchase any of its equity securities during the fiscal year ended March 26, 2011. ITEM 6.SELECTED FINANCIAL DATA The following table sets forth selected financial data for the Company’s last five fiscal years.This information is derived from the Company’s audited consolidated financial statements, unless otherwise stated.This data should be read in conjunction with the consolidated financial statements, related notes, and other financial information included elsewhere in this report. 10 SELECTED CONSOLIDATED FINANCIAL DATA Summary of Operations: Years Ended (In thousands except per share data) March 26, 2011 March 27, 2010 March 28, 2009 March 29, 2008 March 31, 2007 Net sales $ Gross profit Operating expenses Interest income (expense), net 4 ) 7 36 Pre-tax income (loss) from continuing operations ) ) ) (Benefit) provision for income taxes ) 2 2 2 1 Income (loss) from continuing operations ) ) ) Income (loss) on discontinued operations, net of income taxes - - 75 ) 28 Net income (loss) $ $ $ ) $ ) $ ) Basic earnings (loss) per share: From continuing operations $ $ $ ) $ ) $ ) On discontinued operations - - ) Net earnings (loss) per share - basic $ $ $ ) $ ) $ ) Diluted earnings (loss) per share: From continuing operations $ $ $ ) $ ) $ ) On discontinued operations - - ) Net earnings (loss) per share - dilutive $ $ $ ) $ ) $ ) Shares of common stock - basic Shares of common stock - dilutive Financial Position: Years Ended (In thousands except per share data) March 26, 2011 March 27, 2010 March 28, 2009 March 29, 2008 March 31, 2007 Current ratio Working Capital $ Total assets $ Shareholders' equity $ Percentage Data: Years Ended (Percentage of net sales) March 26, 2011 March 27, 2010 March 28, 2009 March 29, 2008 March 31, 2007 Gross profit % Operating expenses % Interest (expense) income, net % %) % % % Pre-tax income (loss) from continuing operations % % %) %) %) Income (loss) on discontinued operations, net of income taxes % % % %) % Net income (loss) % % %) %) %) 11 SELECTED CONSOLIDATED FINANCIAL DATA The following is a summary of unaudited results of operations for the fiscal years ended March 26, 2011 and March 27, 2010. Quarterly Financial Information (Unaudited) (In thousands except per share data) First Second Third Fourth Year Net sales $ Gross profit Operating expenses Interest (expense) income, net (1 ) 1 4 - 4 Pre-tax income (loss) from continuing operations 56 ) 18 (Benefit) provision for income taxes ) ) 29 ) Net income (loss) $ $ ) $ ) $ $ Net earnings (loss) per share - basic $ $ ) $ ) $ $ Net earnings (loss) per share - diluted $ $ ) $ ) $ $ Shares of common stock - basic Shares of common stock - diluted Quarterly Financial Information (Unaudited) (In thousands except per share data) First Second Third Fourth Year Net sales $ Gross profit Operating expenses Interest (expense) income, net (3
